Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16988272 filed on 08/07/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-23 in the reply filed on 11/4/2021 is acknowledged.
Allowable subject matter 
Claims 4, 6, 12, 18-22 are objected to as being dependent upon a rejected base claim (independent claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al. (US 2017/0236866).
With respect to dependent claim 4, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the number of bonding layers disposed under the second LED sub-unit is greater than the number of bonding layers disposed under the third LED sub-unit”.
inter alia, the step of: “wherein at least two bonding layers are disposed in an upper region of the first LED sub-unit”.
With respect to dependent claim 12, the cited prior art does not anticipate or make obvious, inter alia, the step of: “a support substrate on which the first, second, and third subpixels are disposed; and a bonding layer interposed between the reflective layer and the support substrate”.
With respect to dependent claims 18-22, the cited prior art does not anticipate or make obvious, inter alia, the step of: “the first subpixel further comprises a first upper ohmic electrode forming ohmic contact with the first type of semiconductor layer of the first LED sub-unit, and a first lower ohmic electrode forming ohmic contact with the second type of semiconductor layer of the first LED sub-unit; the second subpixel further comprises a second upper ohmic electrode forming ohmic contact with the first type of semiconductor layer of the second LED sub-unit, and a second lower ohmic electrode forming ohmic contact with the second type of semiconductor layer of the second LED sub-unit; and the third subpixel further comprises a third upper ohmic electrode forming ohmic contact with the first type of semiconductor layer of the third LED sub-unit, and a third lower ohmic electrode forming ohmic contact with the second type of semiconductor layer of the third LED sub-unit”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 13-17, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0236866).
Regarding independent claim 1, Lee et al. teach a LED comprising:
a first subpixel (Fig. 4, element C1) comprising a first LED sub-unit (Fig. 4, elements 17, 15, 13); 
a second subpixel (Fig. 4, element C2) comprising a second LED sub-unit (Fig. 4, elements 17, 15, 13); and 
a third subpixel (Fig. 4, element C3) comprising a third LED sub-unit (Fig. 4, elements 17, 15, 13), 
wherein: each of the first, second, and third LED sub-units includes a first type of semiconductor layer (Fig. 4, element 13) and a second type of semiconductor layer (Fig. 4, element 17); and 
the first, second, and third LED sub-units are separated from each other in a first direction (Figs. 1 & 4 disclose separation by layers 45 and 21), disposed at different planes from each other, and do not overlap each other in the first direction (Fig. 4).
Regarding claim 2, Lee et al. teach wherein the first LED sub-unit, the second LED sub-unit, and the third LED sub-unit comprise a first LED stack, a second LED 
Regarding claim 3, Lee et al. teach wherein the second and third subpixels further comprise at least one bonding layer (Fig. 4, connection electrode 28) disposed under the second and third LED sub-units, respectively.
Regarding claim 5, Lee et al. teach wherein the first and second subpixels further comprise at least one bonding layer (Figs. 2 & 4, connection electrode 27) disposed at an upper side of the first LED sub-unit and the second LED sub-unit, respectively.
Regarding claim 13, Lee et al. teach further comprising a light blocking layer (Figs. 1 & 4, element 45, paragraph 0052) surrounding side surfaces of the first, second, and third subpixels.
Regarding claim 14, Lee et al. teach wherein the light blocking layer comprises at least one of a light reflective white material and a light absorptive black material (paragraph 0052).
Regarding claim 15, Lee et al. teach wherein the first LED sub-unit, the second LED sub-unit, and the third LED sub-unit have different areas from each other (Fig. 4).
Regarding claim 16, Lee et al. teach a display apparatus (Fig. 15, element 200) including a plurality of pixels (Fig. 15, element PA) arranged on a support substrate (Fig. 15, element 201), at least one of the pixel comprising the light emitting diode pixel of claim 1.
Regarding claim 17, Lee et al. teach the second type of semiconductor layer of the first LED sub-unit, the second type of semiconductor layer of the second LED sub-
Regarding claim 23, Lee et al. teach wherein, in each pixel, the first LED sub-unit, the second LED sub-unit, and third LED sub-unit have different areas from each other (Fig. 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0236866).
Regarding claim 7, Lee et al. teach wherein the first subpixel further comprises a first lower ohmic electrode having a reflective layer (Fig. 4, elements 24 & 28, paragraph 0134 discloses the capability of forming electrodes with reflective material. Accordingly, it would have been obvious to one of ordinary skill in the art to choose a known reflective material for electrodes 24 & 28) and disposed under the first LED sub-unit to form ohmic contact with the second type of semiconductor layer of the first LED sub-unit.
Regarding claim 8, Lee et al. teach wherein the reflective layer extends to overlap the second LED sub-unit and the third LED sub-unit (Fig. 4).
Regarding claim 9, Lee et al. teach wherein the second type of semiconductor layer of the second LED sub-unit and the second type of semiconductor layer of the third LED sub-unit are commonly electrically connected to the first lower ohmic electrode (Fig. 4).
Regarding claim 10, Lee et al. teach  the first subpixel further comprises a first upper ohmic electrode (Fig. 2, element 27) forming ohmic contact with the first type of semiconductor layer of the first LED sub-unit; the second subpixel further comprises a second upper ohmic electrode (Fig. 2, element 27) forming ohmic contact with the first type of semiconductor layer of the second LED sub-unit, and a second lower ohmic electrode (Fig. 4, elements 24 & 28) forming ohmic contact with the second type of semiconductor layer of the second LED sub-unit; the third subpixel further comprises a third upper ohmic electrode (Fig. 2, element 27) forming ohmic contact with the first type of semiconductor layer of the third LED sub-unit, and a third lower ohmic electrode (Fig. 4, elements 24 & 28) forming ohmic contact with the second type of semiconductor layer of the third LED sub-unit; and the second lower ohmic electrode and the third lower ohmic electrode are electrically connected to the first lower ohmic electrode (Figs. 2 & 4).
Regarding claim 11, Lee et al. teach wherein each of the second lower ohmic electrode and the third lower ohmic electrode is transparent (paragraph 0138 discloses the capability of forming electrodes with transparent material. Accordingly, it would have 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2813